Title: To George Washington from John Lambert, 24 October 1798
From: Lambert, John
To: Washington, George

 

Much Respect’d Sir
Pittsgrove Salem County West JerseyOctober 24. 1798

it Gives me much Pleasure to inform you of the very great Improvement we have found by being Careful to Cultivate the Large Sort of Clover. the Summer before this we had About 80 Acres of the Small Red Clover—being a dry Sumer we Could not mow 3 bushels of Seed[.] this Summer being a like dry but haveing about 70 Acres of the Large Sort of red Clover we have mawn we hope 60 bushels of Seed on the like poor worn out Lands. you know the Common run of our lands are worn out but if we Can grow a Quantity of feed or hay the land may be improveed I have Shewn the 2 distinct Sorts growing Close by Each other and it has Convin[c]ed Gentlemen to their Surprise the Very Great difference. As you love improvement I thought you would not think this A trifling Affair.
I intend to keep Some of this Sort of red Clover att Mr John Coopers in ray Streett No. 152 att 16 Dollars a bushel my Neighbours buy it Very redyly att that Price. I hope you will overlook all my Imperfections and believe that no one more Sincerely Respect You than Your Obedient Servant

John Lambert

